Exhibit 10.2

SPECTRA ENERGY CORP

EXECUTIVE SAVINGS PLAN

PURPOSE

The purpose of this Plan is to provide deferred compensation for a select group
of management or highly compensated employees and to provide for the payment of
certain amounts deferred under the Duke Energy Corporation Executive Savings
Plan I and II. This Plan is intended to be a nonqualified, unfunded plan of
deferred compensation for a select group of management or highly compensated
employees under the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and shall be so interpreted.

ARTICLE I

TITLE AND EFFECTIVE DATE

1.1 This Plan shall be known as the Spectra Energy Corp Executive Savings Plan
(hereinafter referred to as “Plan”).

1.2 The Plan was first effective as of the Distribution Date (as defined below).

ARTICLE II

DEFINITIONS

2.1 “Account” shall mean the record of deferrals and contributions and
adjustments thereto maintained with respect to each Participant pursuant to
Article VI.

2.2 “Base Pay” shall mean, for each Participant, the base salary as defined by
the Company’s normal payroll practices and procedures, paid during a Plan Year
(or which would have been paid during a Plan Year but for salary reductions and
elective deferrals under Code Sections 125 and 401(k) and Base Pay deferrals
under this Plan). In no event shall Base Pay include any compensation, whether
paid or deferred, pursuant to Incentive Plans.

2.3 “Beneficiary” means the person or persons designated by a Participant, or by
another person entitled to receive benefits hereunder, to receive benefits
following the death of such person.

2.4 “Board” shall mean the Board of Directors of Spectra Energy Corp.

2.5 “Change in Control” shall be deemed to have occurred upon:

(i) an acquisition subsequent to the Distribution Date by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of

 

-1-



--------------------------------------------------------------------------------

30% or more of either (A) the then outstanding shares of common stock of Spectra
Energy Corp (B) the combined voting power of the then outstanding voting
securities of Spectra Energy Corp entitled to vote generally in the election of
directors; excluding, however, the following: (1) any acquisition directly from
Spectra Energy Corp, other than an acquisition by virtue of the exercise of a
conversion privilege unless the security being so converted was itself acquired
directly from Spectra Energy Corp, (2) any acquisition by Spectra Energy Corp
and (3) any acquisition by an employee benefit plan (or related trust) sponsored
or maintained by Spectra Energy Corp or its affiliated companies;

(ii) during any period of two (2) consecutive years (not including any period
prior to the Distribution Date), individuals who at the beginning of such period
constitute the Board (and any new directors whose election by the Board or
nomination for election by the Spectra Energy Corp’s shareholders was approved
by a vote of at least 2/3 of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was so approved) cease for any reason (except for death, disability or
voluntary retirement) to constitute a majority thereof;

(iii) the consummation, after the Distribution Date, of a merger, consolidation,
reorganization or similar corporate transaction which has been approved by the
shareholders of Spectra Energy Corp, whether or not Spectra Energy Corp is the
surviving corporation in such transaction, other than a merger, consolidation,
or reorganization that would result in the voting securities of Spectra Energy
Corp outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 50% of the combined voting power of the voting
securities of Spectra Energy Corp (or such surviving entity) outstanding
immediately after such merger, consolidation or reorganization;

(iv) the consummation, after the Distribution Date, of (A) the sale or other
disposition of all or substantially all of the assets of Spectra Energy Corp or
(B) a complete liquidation or dissolution of Spectra Energy Corp, which has been
approved by the shareholders of Spectra Energy Corp; or

(v) adoption by the Board, after the Distribution Date, of a resolution to the
effect that any Person has acquired effective control of the business and
affairs of Spectra Energy Corp;

provided that in no event shall a Change in Control be deemed to have occurred
by reason of any of the events resulting from the separation transaction
pursuant to which Spectra Energy Corp becomes a separate publicly-held
corporation for the first time.

2.6 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

2.7 “Committee” shall mean the Compensation Committee of the Board or its
delegate.

 

-2-



--------------------------------------------------------------------------------

2.8 “Company” shall mean Spectra Energy Corp and its affiliated companies.

2.9 “Company-matching Subaccount” shall mean the subaccount established and
maintained pursuant to Section 6.3.

2.10 “Distribution Date” has the meaning given such term in the Separation and
Distribution Agreement by and between Duke Energy Corporation and Spectra Energy
Corp.

2.11 “Duke” means Duke Energy Corporation.

2.12 “Duke Energy Common Stock Fund” shall mean the Duke Energy Corporation
Retirement Savings Plan investment option that invests primarily in Duke Energy
Corporation common stock.

2.13 “Duke Plan” means, collectively, the Duke Energy Corporation Executive
Savings Plan I and II.

2.14 “Election Date” with respect to a Plan Year shall mean the last day of the
preceding Plan Year. The Election Date for the Plan Year in which a Participant
initially becomes eligible under the Plan under Section 3.1 shall be a date no
later than 30 days after such individual is designated as eligible to
participate in the Plan.

2.15 “Employee” shall mean a person employed by the Company.

2.16 “General Account” shall mean that portion of a Participant’s Account that
is not in a Subaccount.

2.17 “Incentive Plans” shall mean the executive incentive compensation or bonus
plans sponsored by the Company which are designated as “Incentive Plans” by the
Committee from time to time.

2.18 “KEDCP” shall mean the Panhandle Eastern Corporation Key Executive Deferred
Compensation Plan, as amended and restated effective January 1, 1996.

2.19 “Participant” shall mean any Employee for whom an Account is maintained
under the Plan. However for the purposes of Article IV, the term Participant
shall mean only those Participants who remain eligible to participate in the
Plan.

2.20 “Plan” shall mean the Spectra Energy Corp Executive Savings Plan.

2.21 “Plan Year” shall mean the calendar year.

2.22 “RSP” shall mean the Spectra Energy Corp Retirement Savings Plan.

2.23 “RSP Investment Options” shall mean the various investment funds in which
participants in the RSP can elect to have their RSP account balances invested.

2.24 “Spectra Energy Common Stock - Stock Deferrals Subaccount” shall mean the
subaccount established and maintained pursuant to Section 6.4.

 

-3-



--------------------------------------------------------------------------------

2.25 “Spectra Energy Common Stock Fund” shall mean the RSP Investment Option
that invests primarily in Spectra Energy Corp common stock.

2.26 “Subaccounts” shall mean the CDP Subaccounts established under
Section 6.5(a), the Company-matching Subaccount, the KEDCP Subaccounts
established under Section 6.5(b) and the Spectra Energy Common Stock - Stock
Deferrals Subaccount established under Section 6.4.

2.27 “Termination of Employment” shall mean the date of a Participant’s
severance from employment with the Company by reason of death, retirement,
resignation, or discharge as determined by the Committee in its sole discretion.

2.28 “Valuation Date” shall mean, with respect to a Participant, the last
business day of the month during which such Participant’s Termination of
Employment occurs.

Capitalized terms that are not defined in Article II shall have the meaning set
forth in the Company’s 2007 Long-Term Incentive Plan.

ARTICLE III

ELIGIBILITY

3.1 Any Employee designated by the Committee shall be eligible to participate in
the Plan on the date designated by the Committee and shall remain so eligible,
while continuing to be an Employee, until designated ineligible to participate
by the Committee. Only Employees who are members of a “select group of
management or highly compensated employees” under ERISA may participate in the
Plan.

3.2 Notwithstanding anything contained in Section 3.1 to the contrary, any
active Employee who made a timely deferral election under the Duke Plan prior to
the Distribution Date will be eligible to participate in the Plan on and after
the Distribution Date. Moreover, any individual with respect to whom “Assumed
Amounts” (as defined in Section 5.1) are credited hereunder shall automatically
participate, and be a “Participant,” in the Plan with respect to such Assumed
Amounts as of the Distribution Date.

ARTICLE IV

PARTICIPANT DEFERRALS/COMPANY CREDITS

4.1 Base Pay Deferrals. Each eligible Participant may irrevocably elect to defer
in accordance with the terms of this Plan, a percentage up to 25% (such
percentage to be a multiple of 1%) of such Participant’s Base Pay for the Plan
Year. If the Participant has been specifically authorized by the Committee, 25%
in the prior sentence shall be replaced with 50%. Such election must be made by
the Participant before the beginning of such Plan Year or within 30 days of a
Participant initially becoming eligible to participate in the Plan under
Section 3.1. Base Pay deferred pursuant to this Section shall be credited to the
Participant’s Account on a monthly basis.

 

-4-



--------------------------------------------------------------------------------

4.2 Incentive Plan Deferrals. Each eligible Participant may irrevocably elect to
defer in accordance with the terms of this Plan, a percentage up to 50% (such
percentage to be a multiple of 1%) of the amount payable with respect to a Plan
Year to such Participant as an award under any Incentive Plans. If the
Participant has been specifically authorized by the Committee, 50% in the prior
sentence shall be replaced with 90%. Such election must be made by the
Participant not later than the applicable Election Date and shall apply to any
Incentive Plan payments with respect to an Incentive Plan performance period
ending with or within the Plan Year. Such amounts will be credited to the
Participant’s Account as of the dates that award amounts under the Incentive
Plans become payable.

4.3 Deferrals of Stock Awards. Each eligible Participant may irrevocably elect
to defer, in accordance with the terms of this Plan, the entire amount of any
nonvested Award granted under a long-term incentive plan maintained by the
Company (including the Company’s 2007 Long-Term Incentive Plan), subject to the
following conditions:

 

  (1) Except as otherwise provided in this Section, the deferral election shall
be made by, and shall become irrevocable as of, December 31 (or such earlier
date as specified by the Committee) of the calendar year next preceding the
calendar year for which such Award is granted, or at such later time as is
permitted by the Company, consistent with Section 409A of the Code, during the
calendar year in which a Participant initially becomes eligible for the Plan.

 

  (2) Except as otherwise provided in Section 4.3(2), with respect to an Award
that is subject to a forfeiture condition requiring the Participant’s continued
services for a period of at least thirteen (13) months from the date that the
service provider obtains a “legally binding right” to such Award (within the
meaning of Section 409A of the Code), the deferral election shall be made by,
and shall become irrevocable as of, the thirtieth (30th) day following the date
that the Participant obtains the legally binding right to such Award.

 

  (3) With respect to an Award that constitutes “performance-based compensation”
(within the meaning of Section 409A of the Code), the deferral election shall be
made by, and shall become irrevocable as of, the date that is 6 months before
the end of the applicable performance period (or such earlier date as specified
by the Committee), provided that in no event may such deferral election be made
after such Award has become both substantially certain to be paid and readily
ascertainable (within the meaning of Section 409A of the Code).

 

  (4) Upon the date that an Award that the Participant has elected to defer
would otherwise have been payable, the number of shares of stock or the cash
payment that would have become so payable but for the deferral election shall be
converted into an equal number of units in the Spectra Energy Common Stock -
Stock Deferrals Subaccount.

 

-5-



--------------------------------------------------------------------------------

  (5) Dividend Equivalents on any Award that a Participant defers under this
Section shall also be deferred and credited to the Participant’s Spectra Energy
Common Stock - Stock Deferrals Subaccount commencing on the payment date of the
first cash dividend of Spectra Energy Common Stock that is declared after the
date on which the deferred Award vests.

 

  (6) No deferral of a stock option or restricted stock award shall be
permissible.

4.4 Dividend Equivalents Deferrals. Each eligible Participant may irrevocably
elect to defer, in accordance with the terms of this Plan, 100% of the amounts
that would otherwise become payable as Dividend Equivalents, with respect to
(i) an Award that is designated in the Award Agreement as a “Chairman’s Award,”
or (ii) an Award with respect to which the Award Agreement specifically provides
for the deferral of Dividend Equivalents. Such election must be made by the
Participant at the time the Participant elects to defer receipt of the related
Award pursuant to the terms of Section 4.3. Dividend Equivalents that have been
deferred pursuant to the first sentence of this Section and credited to the
Participant’s Account shall be credited to the Participant’s Spectra Energy
Common Stock - Stock Deferrals Subaccount as of the dates such amounts would
otherwise become payable pursuant to such award.

4.5 Retirement Savings Plan - Excess Matching Contribution. The Company
maintains the RSP, pursuant to which Employees are permitted to make before tax
contributions with respect to which the Company makes certain matching
contributions, based on the Employee’s deferral election. It is the Company’s
intention to provide matching contribution credits under this Plan where
matching contributions cannot be provided under the RSP due to: (i) the
application of Section 401(a)(17) of the Code, (ii) the application of
Section 402(g) of the Code or (iii) the application of Section 415 of the Code.
Accordingly, as of the last day of each Plan Year, the Participant’s Account
shall receive a matching contribution credit equal to the amount, if any, by
which the lesser of the amounts in subparagraph (a) or (b) below, exceeds the
amount in subparagraph (c) below:

 

  (a) The maximum matching contribution the Participant was eligible to receive
for the Plan Year under the RSP based upon the Participant’s Eligible Earnings
as defined in the RSP for the Plan Year, but determined without regard to the
limitations of Code § 401(a)(17) and any Base Pay Deferrals and Incentive Plan
Deferrals pursuant to Sections 4.1 and 4.2.

 

  (b) The Participant’s Before Tax Elective Deferrals under the RSP for the Plan
Year, plus the Participant’s Base Pay Deferrals and Incentive Plan Deferrals
credited to the Participant’s Account, during the Plan Year pursuant to
Sections 4.1 and 4.2.

 

  (c) The Matching Contribution credited to the Participant’s account under the
RSP for the Plan Year.

 

-6-



--------------------------------------------------------------------------------

The Company may, from time to time, in its sole discretion, direct that a
special credit in such amount as the Company shall determine be made to a
specified Participant’s Account in order to (i) mitigate an unintended shortfall
in matching contribution credit, or (ii) to implement provisions of an
employment agreement. A special credit may be awarded subject to such vesting
requirement as the Company shall determine (provided that upon a Change in
Control, any special credit shall become vested if the affected Participant has
not previously incurred a Termination of Employment) and, notwithstanding any
provision of this Plan to the contrary, to the extent any such special credit
has not become vested, it shall not be paid under the Plan.

4.6 Elections. An election to make Base Pay Deferrals or Incentive Plan
Deferrals pursuant to Sections 4.1 and 4.2 will remain in effect until revoked,
except that no revocation will be effective unless it is made, in the case of
Base Pay Deferrals prior to the beginning of the Plan year to which it relates,
or in the case of Incentive Plan Deferrals, prior to the applicable Election
Date. An election to make Dividend Equivalent Deferrals pursuant to Section 4.4
cannot be revoked.

ARTICLE V

ASSUMED AMOUNTS AND FORMER PLANS

5.1 The Company has assumed the deferred compensation obligations under the Duke
Plan with respect to certain Participants who previously were employees of Duke
and its affiliates (“Assumed Amounts”). The Assumed Amounts credited to Accounts
hereunder shall remain subject to the same vesting schedule and elections
(including deferral and distribution elections) and beneficiary designations
that were controlling under the Duke Plan immediately prior to the Distribution
Date until a new election is made in accordance with the terms of this Plan that
by its terms supersedes the prior election. For purposes of this Plan, the term
Assumed Amounts shall include any amounts of “Base Pay” or “Incentive Plan”
awards (in each case, as defined under the Duke Plan and earned but not yet paid
as of the Distribution Date) and equity awards granted under the Duke Energy
Corporation 1998 Long-Term Incentive Plan, that were properly deferred by a
Participant under the Duke Plan but that had not yet been credited to his or her
account under the Duke Plan as of the Distribution Date.

5.2 Notwithstanding anything contained herein to the contrary, any Assumed
Amounts attributable an individual’s participation in the KEDCP that were
maintained under the Duke Plan in accordance with the terms and conditions of
the KEDCP shall continue to be maintained under this Plan in accordance with the
terms and conditions of the KEDCP as in effect December 31, 1998.

ARTICLE VI

ACCOUNTS

6.1 Maintenance of Participant Accounts. An Account shall be established and
maintained with respect to each Participant. Each Account shall reflect the
amounts credited thereto pursuant to Article IV and V, plus or minus
adjustments, made in accordance with the provisions of this Article VI.

 

-7-



--------------------------------------------------------------------------------

6.2 Phantom Investment Options Generally. Pursuant to the terms of the RSP,
participants in the RSP direct the investment of their account balances
thereunder into one or more of the RSP Investment Options available to them
pursuant to the RSP. In accordance with such rules as the Committee shall
approve, a phantom investment option shall be available hereunder that
corresponds with each RSP Investment Option. Each Participant hereunder shall
specify, in accordance with this Section 6.2 and rules established by the
Committee, the “investment” of his or her Account (excluding amounts currently
credited as Company-matching contributions and excluding amounts remaining in
the Subaccounts maintained pursuant to Sections 6.5(a) and (b)) in one or more
phantom investment options hereunder. The Participant’s Account shall thereafter
be automatically adjusted monthly (or on such more frequent basis as the
Committee shall approve), upward or downward, in proportion to the total
percentage return experienced for the respective period on amounts invested in
the corresponding RSP Investment Option(s). Accounts under the Plan will be
bookkeeping accounts reflecting units of phantom investment options hereunder
which mirror the performance that would have resulted from an actual investment
in the corresponding RSP Investment Option(s). No actual monies will be invested
hereunder in any phantom investment option or in any RSP Investment Option.

6.3 Company-matching Contributions Subaccount. Amounts contributed to a
Participant’s Account as a Company-matching contribution, pursuant to
Section 4.5, shall be held in a subaccount within such Participant’s Account
(the “Company-matching Subaccount”). The amounts in the Company-matching
Subaccount shall be credited and maintained as units in the phantom investment
option hereunder that corresponds to the Spectra Energy Common Stock Fund. At
any time after the date on which Company-matching contributions were credited to
the Participant’s Account hereunder such amounts may, at the election of the
Participant, be transferred into units of other phantom investment options
available under Section 6.2 from time to time.

6.4 Subaccount for Deferrals of Stock Awards. Amounts credited to a
Participant’s Account pursuant to Section 4.3 shall be held in a subaccount
within such Participant’s Account (the “Spectra Energy Common Stock - Stock
Deferrals Subaccount”). The amounts in the Spectra Energy Common Stock - Stock
Deferrals Subaccount shall be credited and maintained as units of a phantom
investment that mirrors the performance of Spectra Energy Corp common stock
(with cash dividends reinvested).

6.5 Assumed Amounts. Except as provided below, upon the Distribution Date, the
Assumed Amounts shall be subject to the same investment elections, and deemed
invested in the same investment options, that were controlling under the Duke
Plan immediately prior to the Distribution Date until a new election is made in
accordance with the terms of this Plan that by its terms supersedes the prior
election; provided, however, that unless otherwise provided below, an investment
election relating to the Duke Energy Common Stock Fund shall be deemed to apply
to the Spectra Energy Common Stock Fund. Notwithstanding the preceding sentence,
the following additional provisions shall apply to the deemed investment of the
Assumed Amounts:

 

  (a) CDP Subaccounts. Any Assumed Amounts of a Participant that, immediately
prior to the Distribution Date, were maintained in the Participant’s CDP
Subaccount under the Duke Plan, will continue to be maintained in the
Participant’s CDP Subaccount under this Plan and will be credited with interest
at the fixed rate(s) applicable to such subaccount under the Duke Plan
immediately prior to the Distribution Date. At any time a Participant may elect
to transfer any amount from such CDP Subaccount and into the Participant’s
General Account, but no amount so removed from the CDP Subaccount may be
transferred back to such CDP Subaccount.

 

-8-



--------------------------------------------------------------------------------

  (b) KEDCP Subaccounts. Any Assumed Amounts of a Participant that, immediately
prior to the Distribution Date, were maintained in the Participant’s KEDCP
Subaccounts under the Duke Plan, will continue to be maintained in the KEDCP
Subaccounts under this Plan and will be credited with interest at the fixed
rate(s) applicable to such subaccount under the Duke Plan immediately prior to
the Distribution Date. At any time a Participant may elect to transfer any
amount from such KEDCP Subaccount and into the Participant’s General Account,
but no amount so removed from the KEDCP Subaccount may be transferred back to
such KEDCP Subaccount.

 

  (c) Former Duke-matching Subaccount. Any Assumed Amounts of a Participant
that, immediately prior to the Distribution Date, were maintained in the
Participant’s company-matching subaccount under the Duke Plan, initially will be
credited to the Duke Energy Common Stock Fund under this Plan as of the
Distribution Date, and thereafter the Plan will not maintain a former
Duke-matching subaccount.

 

  (d) Previously-Deferred and Settled Duke Stock Awards. Any Assumed Amounts of
a Participant that, immediately prior to the Distribution Date, were maintained
in the Participant’s Duke Energy Common Stock - Stock Deferrals Subaccount under
the Duke Plan, initially will be credited to the Duke Energy Common Stock Fund
under this Plan as of the Distribution Date, and thereafter the Plan will not
maintain a former Duke Energy Common Stock - Stock Deferrals Subaccount.

 

  (e) Duke Energy Common Stock Fund. Any Assumed Amounts of a Participant that,
immediately prior to the Distribution Date, were deemed invested in the Duke
Energy Common Stock Fund under the Duke Plan, initially will be credited to the
Duke Energy Common Stock Fund under this Plan as of the Distribution Date.

 

  (f)

Previously-Deferred, But Not Settled, Duke Stock Awards. Any phantom stock award
or performance share award (and related dividend equivalents) granted under the
Duke Energy Corporation 1998 Long-Term Incentive Plan that were previously
deferred, but had not been credited to

 

-9-



--------------------------------------------------------------------------------

 

a deferral account as of the Distribution Date, shall be allocated between the
following deemed investment options: (x) each unit attributable to Spectra
Energy Corp common stock shall automatically be credited as a unit of a phantom
investment under the Spectra Energy Common Stock - Stock Deferrals Subaccount,
and (y) each unit attributable to Duke common stock shall automatically be
credited as a unit of a phantom investment under the Duke Energy Common Stock
Fund.

6.6 Adjustments Duke Energy Common Stock Fund. Immediately after all amounts are
credited to the Duke Energy Common Stock Fund as provided in Section 6.5(c),
(d) and (e), each phantom unit of Duke common stock credited to the Duke Energy
Common Stock Fund on behalf of a Participant on the Distribution Date shall be
converted, as of the Distribution Date, into phantom units of Spectra Energy
Corp common stock and phantom units of Duke common stock and reallocated as
follows:

 

  (a) The number of phantom units of Spectra Energy Corp common stock shall be
equal to the number of shares of Spectra Energy Corp common stock to which the
Participant would have been entitled on the Distribution had the phantom units
of Duke common stock represented actual shares of Duke as of the Record Date,
the resulting number of phantom units of Spectra Energy Corp common stock being
rounded down to the nearest whole unit.

 

  (b) The resulting number of phantom units of Spectra Energy Corp common stock
shall automatically be transferred from the Duke Energy Common Stock Fund and
credited to the Spectra Energy Common Stock Fund, effective as of the
Distribution Date.

 

  (c) Capitalized terms used in this Section 6.6 that are not defined in this
Plan shall have the meaning set forth in the Employee Matters Agreement by and
between Duke Energy Corporation and Spectra Energy Corp.

6.7 Transfer Elections.

 

  (a) A Participant may elect to transfer amounts out of Subaccounts (pursuant
to Sections 6.3, 6.5(a), 6.5(b)) of the Participant’s Account or of any other
portion of the Participant’s Account to other phantom investment options
hereunder or to make changes to his or her designation of phantom investment
options hereunder pursuant to Section 6.2, on a monthly basis (or on such more
frequent basis as the Committee shall approve). Each such election to transfer
or change shall be effective in accordance with procedures established by the
Committee from time to time. Participants or Beneficiaries who are receiving
installment payments may elect to transfer monies between phantom investment
options hereunder on a monthly basis (or on such more frequent basis as the
Committee shall approve). All transfers must be in increments of 1%. No
transfers may be made into or out of the Spectra Energy Common Stock - Stock
Deferrals Subaccount.

 

-10-



--------------------------------------------------------------------------------

  (b) A Participant may elect, pursuant to rules and procedures prescribed by
the Company, to reallocate Assumed Amounts deemed invested in the Duke Energy
Common Stock Fund into any other open investment option. Except as otherwise
provided in Section 6.5, the Duke Energy Common Stock Fund shall be closed to
additional deferrals and to transfers from any other investment option.

6.7 If there shall occur any merger, consolidation, liquidation, issuance of
rights or warrants to purchase securities, recapitalization, reclassification,
stock dividend, spin-off, split-off, stock split, reverse stock split or other
distribution with respect to the shares of Duke or Spectra Energy Corp, or any
similar corporate transaction or event in respect of such shares, then the
Committee shall, in the manner and to the extent that it deems appropriate and
equitable to the Participants and consistent with the terms of this Plan, cause
a proportionate adjustment to be made in number and kind of shares deemed held
under the Plan. Moreover, in the event of any such transaction or event, the
Committee, in its discretion, may provide in substitution for any or all
outstanding shares under the Plan such alternative consideration as it, in good
faith, may determine to be equitable under the circumstances.

ARTICLE VII

BENEFITS

7.1 Termination of Employment. Upon the Participant’s Termination of Employment,
for any reason, the amount in the Participant’s Account will be paid to the
Participant (or to the Beneficiary designated pursuant to Section 8.1) in
accordance with the terms of the payment option elected by the Participant under
Section 5.1 or Section 7.2, except as otherwise provided in Section 7.5.
However, if a Participant (i) has a Termination of Employment for any reason,
except death, layoff or disability, prior to becoming eligible for early or
normal retirement under the Duke Energy Retirement Cash Balance Plan as in
effect on October 3, 2004, without giving effect to amendments adopted
thereafter, and (ii) has elected term payments of 10 years or 15 years, then the
portion of that Participant’s Account that is governed by Sub-Plan I (as defined
in Section 14.5 hereof) shall be paid instead for a 3-year term in accordance
with Section 7.3(b).

7.2 Election of Payment Option. Each Participant shall, before becoming a
Participant, elect from among the payment options specified in Section 7.3, the
manner in which such Participant’s Account will be paid following Termination of
Employment. A Participant may change his or her form of benefit payment option
by completing a new election form and delivering it to the Committee. A
Participant’s election to change the form of benefit payment shall become
effective one year from the date on which the election form was submitted to the
Committee, but only if the Participant has remained an Employee throughout such
one year period.

 

-11-



--------------------------------------------------------------------------------

Each Participant with Assumed Amounts attributable to his or her participation
in the KEDCP who either (i) failed to make an election under the Duke Plan upon
commencement of participation in such plan, or (ii) who had a Termination of
Employment with Duke prior to January 1, 2000, shall be subject to the following
rules:

 

  (a) No distribution shall be made prior to the Termination of Employment of
the Participant.

 

  (b) If the Participant elected to receive all distributions under the KEDCP in
a single lump sum, distribution shall be made to the Participant in a single
lump sum.

 

  (c) If the Participant elected to receive a distribution under the KEDCP in
installments (including an annuity) or in a combination of installments and a
lump sum payment, the Participants’ Account that is governed by Sub-Plan I (as
defined in Section 14.5 hereof) shall be paid in term payment of 10 years unless
Termination of Employment occurs prior to becoming eligible for early or normal
retirement under the Duke Energy Retirement Cash Balance Plan as in effect on
October 3, 2004, without giving effect to amendments adopted thereafter, in
which case distribution shall be made in term payments of 3 years in accordance
with Section 7.3(b).

7.3 Payment Options. Subject to the foregoing, the payment options are:

 

  (a) Lump Sum. Payment of the full amount of the Participant’s Account on the
last business day of the month following the month in which Termination of
Employment occurs.

 

  (b) Term Payments. Payments on a monthly basis over a term of years, which
shall be either 3 years, 10 years, or 15 years, as follows: The Company will
determine the amount of the Participant’s Account on the Valuation Date, and as
of the last business day of each month thereafter. The Participant will receive
on the last business day of each month during the term, beginning with the last
day of the month following the Valuation Date, an amount determined pursuant to
the following formula:

 

amount =   

V

N

where    N    represents the number of months remaining in the term (including
the month for which the payment is being calculated) and V    represents the
amount of the Participant’s Account as of the last day of the preceding month.

 

-12-



--------------------------------------------------------------------------------

Any remaining balance in the Participant’s Account shall be paid to the
Participant on the last day of the last month of the term. Distributions from
the Participant’s Spectra Energy Common Stock - Stock Deferrals Subaccount shall
be on an annual, rather than a monthly basis, and the formula set forth above in
this Section 7.3(b) shall be reformed accordingly. Term payments from the
Spectra Energy Common Stock - Stock Deferrals Subaccount shall be made on the
last business day of the month immediately following each anniversary of the
Valuation Date.

7.4 Payments After Death. If a Participant (or a Beneficiary previously
designated by a deceased Participant) dies before receiving all amounts payable
hereunder, then the remaining amounts payable will be paid to the specified
Beneficiary of such deceased person in accordance with the payment option in
effect, but subject to Section 7.5; provided, however, that (i) if such deceased
person has failed to specify a surviving Beneficiary then the person’s estate
will be considered to be the Beneficiary, and (ii) if a person receiving
payments over a term of years dies and an estate is such person’s Beneficiary,
then such term payments will cease and the remaining amount credited to the
Account will be paid to such estate in lump sum.

7.5 Small Payments. If a Participant’s Account balance at Termination of
Employment is less than $25,000, the Participant’s Account shall automatically
be paid in a lump sum as soon as practicable following Termination of
Employment.

7.6 Form of Payment. All amounts due under the Plan shall be paid in cash,
except that units in the Spectra Energy Common Stock - Stock Deferrals
Subaccount shall be converted to whole shares of Spectra Energy Corp common
stock and cash for any fractional share. To the extent that the delivery of any
shares of Spectra Energy Corp common stock to a Participant under this Plan
otherwise would cause all or any portion of the Plan to be considered an “equity
compensation plan” as such term is defined in Section 303A(8) of the New York
Stock Exchange Listed Company Manual or any successor rule (“Listed Company
Manual”), then such shares shall be paid from, and shall count against the share
reserve of, a Company-sponsored “equity compensation plan” designated by the
Committee that complies with the shareholder approval requirements contained in
the Listed Company Manual.

7.7 Acceleration of Payment in the Event of Hardship. Upon written request by a
Participant, the Committee may distribute to a Participant who is receiving
installment payments, prior to the payment of all installments due to the
Participant, such amount of the Participant’s Account which the Committee
determines is necessary to alleviate a financial hardship suffered by the
Participant. For this purpose, “financial hardship” shall mean a severe
financial hardship as determined under federal income tax law, regulations and
rulings which are applicable to non-qualified deferred compensation plans.

7.8 In-Service Distribution Coupled with Ten Percent Forfeiture. Notwithstanding
any other provision of this Article VII, a distribution shall be made to any
Participant who, prior to termination of employment, files a written request for
an immediate lump sum distribution in an amount not less than $25,000 (the
entire account balance in the case of Accounts that are valued at less than
$25,000), and who simultaneously agrees in writing to a permanent forfeiture
equal to 10% of the amount requested as a distribution. Such distribution, less
the 10% forfeiture, shall be made within 30 days following receipt by the
Company of the signed request for distribution and forfeiture agreement.
Distributions under this Section shall be removed from a Participant’s Accounts
on a prorated basis.

 

-13-



--------------------------------------------------------------------------------

ARTICLE VIII

BENEFICIARY

8.1 Designation of Beneficiary. A Participant shall designate a Beneficiary to
receive benefits under the Plan by submitting to the Committee a Designation of
Beneficiary in the form required by the Committee. If more than one Beneficiary
is named, the share and precedence of each Beneficiary shall be indicated. A
Participant shall have the right to change the Beneficiary by submitting to the
Committee a Change of Beneficiary in the form provided, but no change of
Beneficiary shall be effective until acknowledged in writing by the Company.

8.2 Designation by Beneficiary. A Beneficiary who has become entitled to receive
benefits shall designate a Beneficiary.

8.3 Discharge of Obligations. Any payment made by the Company, in good faith and
in accordance with this Plan, shall fully discharge the Company from all further
obligations with respect to that payment. If the Company has any doubt as to the
proper Beneficiary to receive payments hereunder, the Company shall have the
right to withhold such payments until the matter is finally adjudicated.

8.4 Payment to Minors and Incapacitated Persons. In the event that any amount is
payable to a minor or to any person who, in the judgment of the Committee, is
incapable of making proper disposition thereof, such payment shall be made to
the legal guardian of the property of such minor or such person. The Company
shall make such payments as directed by the Committee without the necessary
intervention of any guardian or like fiduciary, and without any obligation to
require bond or to see to the further application of such payment. Any payment
so made shall be in complete discharge of the Plan’s obligation to the
Participant and his Beneficiaries.

ARTICLE IX

NATURE OF COMPANY’S OBLIGATION

9.1 Unsecured Promise. The Company’s obligation to the Participant under this
Plan shall be an unfunded and unsecured promise to pay. The rights of a
Participant or Beneficiary under this Plan shall be solely those of an unsecured
general creditor of the Company. The Company shall not be obligated under any
circumstances to set aside or hold assets to fund its financial obligations
under this Plan.

9.2 No Right to Specific Assets. Notwithstanding the foregoing, the Company may,
in its sole discretion establish such accounts, trusts, insurance policies or
arrangements, or any other mechanisms it deems necessary or appropriate to
account for or fund its obligations under

 

-14-



--------------------------------------------------------------------------------

the Plan. Any assets which the Company may set aside, acquire or hold to help
cover its financial liabilities under this Plan are and remain general assets of
the Company subject to the claims of its creditors. The Company does not give,
and the Plan does not give, any beneficial ownership interest in any assets of
the Company to a Participant or Beneficiary. All rights of ownership in any
assets are and remain in the Company. Any general asset used or acquired by the
Company in connection with the liabilities it has assumed under this Plan shall
not be deemed to be held under any trust for the benefit of the Participant or
any Beneficiary, and no general asset shall be considered security for the
performance of the obligations of the Company. Any asset shall remain a general,
unpledged, and unrestricted asset of the Company.

9.3 Plan Provisions. The Company’s liability for payment of benefits shall be
determined only under the provisions of this Plan, as it may be amended from
time to time.

ARTICLE X

TERMINATION, AMENDMENT, MODIFICATION OR

SUPPLEMENTATION OF PLAN

10.1 Right to Terminate and Amend. The Committee retains the sole and unilateral
right to terminate, amend, modify or supplement this Plan, in whole or in part,
at any time. The Committee may delegate the right to amend the Plan, subject to
any limitations it may impose, to an officer of the Company. No such action
shall adversely affect a Participant’s right to receive amounts then credited to
a Participant’s Account with respect to events occurring prior to the date of
such amendment.

In the event of a Change in Control, the Plan shall become irrevocable and may
not be amended or terminated without the written consent of each Plan
Participant who may be affected in any way by such amendment or termination,
either at the time of such action or at any time thereafter. This restriction in
the event of a Change in Control shall be determined by reference to the date
any amendment or resolution terminating the Plan is actually signed by an
authorized party rather than the date such action purports to be effective.

ARTICLE XI

RESTRICTIONS ON ALIENATION OF BENEFITS

11.1 No Assignment. No right or benefit under the Plan shall be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance or charge. Any
attempt to anticipate, alienate, sell, assign, pledge, encumber or charge these
benefits shall be void. No right or benefit under this Plan shall in any manner
be liable for or subject to the debts, contracts, liabilities, or torts of the
person entitled to the benefit. If any Participant or Beneficiary under the Plan
should become bankrupt or attempt to anticipate, alienate, sell, assign, pledge,
encumber or charge any right to a benefit hereunder, then the right or benefit,
in the discretion of the Committee, shall cease. In these circumstances, the
Committee may hold or apply the benefit payment or payments, or any part of it,
for the benefit of the Participant or his Beneficiary, the Participant’s spouse,
children, or other dependents, or any of them, in any manner and in any portion
that the Committee may deem proper.

 

-15-



--------------------------------------------------------------------------------

ARTICLE XII

ADMINISTRATION

12.1 The Company intends for the Plan to be “top-hat” plan for a select group of
management or highly compensated employees which is exempt from substantially
all of the requirements of Title I of ERISA pursuant to Sections 201(2),
301(a)(3), and 401(a)(1) of ERISA. The Company is the Plan sponsor under
Section 3(16)(B) of ERISA.

12.2 The Committee is the named fiduciary of the Plan and as such shall have the
authority to control and manage the operation and administration of the Plan
except as otherwise expressly provided in this Plan document. The named
fiduciary may designate persons other than the named fiduciary to carry out
fiduciary responsibilities under the Plan. Any such allocation or designation
must be in writing and must be accepted in writing by any such other person.

12.3 The Committee is the administrator of the Plan within the meaning of
Section 3(16)(A) of ERISA. As administrator, the Committee has the authority
(without limitation as to other authority) to delegate its duties to agents and
to make rules and regulations that it believes are necessary or appropriate to
carry out the Plan. The Committee has the discretion as a Plan fiduciary (i) to
interpret and construe the terms and provisions of the Plan (including any rules
or regulations adopted under the Plan), (ii) to determine questions of
eligibility to participate in the Plan and (iii) to make factual determinations
in connection with any of the foregoing. A decision of the Committee with
respect to any matter pertaining to the Plan including without limitation the
Employees determined to be Participants, the benefits payable, and the
construction or interpretation of any provision thereof, shall be conclusive and
binding upon all interested persons.

ARTICLE XIII

CLAIMS PROCEDURE

13.1 Claim. If a Participant has any grievance, complaint, or claim concerning
any aspect of the operation or administration of the Plan, including but not
limited to claims for benefits and complaints concerning the performance or
administration of the phantom investment funds (collectively referred to herein
as “claim” or “claims”), the Participant shall submit the claim to the
Committee, which shall have the initial responsibility for deciding the claim.

13.2 Written Claim. A claim for benefits will be considered as having been made
when submitted in writing by the claimant to the Committee. No particular form
is required for the claim, but the claim must identify the name of the claimant
and describe generally the benefit to which the claimant believes he is
entitled. The claim may be delivered personally during

 

-16-



--------------------------------------------------------------------------------

normal business hours or mailed to the Committee. All such claims shall be
submitted in writing and shall set forth the relief requested and the reasons
the relief should be granted. All such claims must be submitted with the
“applicable limitations period.” The “applicable limitations period” shall be
two years beginning on: (i) in the case of any lump-sum payment, the date on
which the payment was made, (ii) in the case of an installment payment, the date
of the first in the series of payments, or (iii) for all other claims, the date
on which the action complained or grieved of occurred.

13.3 Committee Determination. The Committee will determine whether, or to what
extent, the claim may be allowed or denied under the terms of the Plan. If the
claim is wholly or partially denied, the claimant shall be so informed by
written notice within 90 days after the day the claim is submitted unless
special circumstances require an extension of time for processing the claim. If
such an extension of time for processing is required, written notice of the
extension shall be furnished to the claimant prior to the termination of the
initial 90-day period. Such extension may not exceed an additional 90 days from
the end of the initial 90-day period. The extension notice shall indicate the
special circumstances requiring an extension of time and the date by which the
Plan expects to render the final decision. If notice of denial of a claim (in
whole or in part) is not furnished within the initial 90-day period after the
claim is submitted (or, if applicable, the extended 90-day period), the claimant
shall consider that his claim has been denied just as if he had received actual
notice of denial.

13.4 Notice of Determination. The notice informing the claimant that his claim
has been wholly or partially denied shall be written in a manner calculated to
be understood by the claimant and shall include:

 

  (1) The specific reason(s) for the denial.

 

  (2) Specific reference to pertinent Plan provisions on which the denial is
based.

 

  (3) A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary.

 

  (4) Appropriate information as to the steps to be taken if the Participant or
Beneficiary wishes to submit his claim for review.

13.5 Appeal. If the claim is wholly or partially denied, the claimant (or his
authorized representative) may file an appeal of the denied claim with the
Committee requesting that the claim be reviewed. The Committee shall conduct a
full and fair review of each appealed claim and its denial. Unless the Committee
notifies the claimant that due to the nature of the benefit and other attendant
circumstances he is entitled to a greater period of time within which to submit
his request for review of a denied claim, the claimant shall have 60 days after
he (or his authorized representative) receives written notice of denial of his
claim within which such request must be submitted to the Committee.

 

-17-



--------------------------------------------------------------------------------

13.6 Request for Review. The request for review of a denied claim must be made
in writing in connection with making such request, the claimant or his
authorized representative may:

 

  (1) Review pertinent documents.

 

  (2) Submit issues and comments in writing.

13.7 Determination of Appeal. The decision of the Committee regarding the appeal
shall be promptly given to the claimant in writing and shall normally be given
no later than 60 days following the receipt of the request for review. However,
if special circumstances (for example, if the Committee decides to hold a
hearing on the appeal) require a further extension of time for processing, the
decision shall be rendered as soon as possible, but no later than 120 days after
receipt of the request for review. However, if the Committee holds regularly
scheduled meetings at least quarterly, a decision on review shall be made by no
later than the date of the meeting which immediately follows the Plan’s receipt
of a request for review, unless the request is filed within 30 days preceding
the date of such meeting. In such case, a decision may be made by no later than
the date of the second meeting following the Plan’s receipt of the request for
review. If special circumstances (for example, if the Committee decides to hold
a hearing on the appeal) require a further extension of time for processing, the
decision shall be rendered as soon as possible, but no later than the third
meeting following the Plan’s receipt of the request for review. If special
circumstances require that the decision will be made beyond the initial time for
furnishing the decision, written notice of the extension shall be furnished to
the claimant (or his authorized representative) prior to the commencement of the
extension. The decision on review shall be in writing and shall be furnished to
the claimant or to his authorized representative within the appropriate time for
the decision. If a decision on review is not furnished within the appropriate
time, the claim shall be deemed to have been denied on appeal.

13.8 Hearing. The Committee may, in its sole discretion, decide to hold a
hearing if it determines that a hearing is necessary or appropriate in order to
make a full and fair review of the appealed claim.

13.9 Decision. The decision on review shall include specific reasons for the
decision, written in a manner calculated to be understood by the claimant, as
well as specific references to the pertinent Plan provisions on which the
decision is based.

13.10 Exhaustion of Appeals. A Participant must exhaust his rights to file a
claim and to request a review of the denial of his claim before bringing any
civil action to recover benefits due to him under the terms of the Plan, to
enforce his rights under the terms of the Plan, or to clarify his rights to
future benefits under the terms of the Plan. No action at law or in equity to
recover under this Plan shall be commenced later than one year from the date of
the decision on review (or deemed denial if no decision is issued).

13.11 Committee’s Authority. The Committee shall exercise its responsibility and
authority under this claims procedure as a fiduciary and, in such capacity,
shall have the discretionary authority and responsibility (1) to interpret and
construe the Plan and any rules or regulations under the Plan, (2) to determine
the eligibility of Employees to participate in the Plan, and the rights of
Participants to receive benefits under the Plan, and (3) to make factual
determinations in connection with any of the foregoing.

 

-18-



--------------------------------------------------------------------------------

ARTICLE XIV

GENERAL PROVISIONS

14.1 No Right to Employment. Nothing in this Plan shall be deemed to give any
person the right to remain in the employ of the Company, its subsidiaries or
affiliates or affect the right of the Company to terminate any Participant’s
employment with or without cause.

14.2 Withholding. Any amount required to be withheld under applicable Federal,
state and local tax laws (including any amounts required to be withheld under
Section 3121(v) of the Code) will be withheld in such manner as the Committee
will determine and any payment under the Plan will be reduced by the amount so
withheld, as well as by any other lawful withholding.

14.3 Section 16. Notwithstanding anything in this Plan to the contrary, any
Participant who is subject to the reporting requirements of Section 16(a) of the
Securities Exchange Act of 1934 (the “Exchange Act”) shall not liquidate,
transfer or dispose of any investment of such Participant’s Account under
Article VI in units of the phantom investment fund that corresponds to (i) the
RSP’s Spectra Energy Corp Common Stock Fund, or (ii) the Spectra Energy Common
Stock - Stock Deferrals Subaccount during the six-month period following the
investment of such Participant’s Account in such units, nor shall any such
Participant elect to make a Discretionary Transaction (as such term is defined
in Rule 16b-3(b)(1) under the Exchange Act) within six months of the election of
a nonexempt “opposite way” (as such term is used for purposes of Section 16(b)
of the Exchange Act) Discretionary Transaction under any plan of the Company in
which the Participant participates. Any provision hereof related to a credit,
grant or award of such units under this Plan to a Participant who is subject to
the reporting requirements of Section 16(a) under the Exchange Act shall be
interpreted, in the event of any ambiguity, such that the transaction or
transactions relating thereto shall qualify for exemption from liability under
Section 16(b) of such Act.

14.4 Governing Law. This Plan shall be construed and administered in accordance
with the laws of the State of Texas to the extent that such laws are not
preempted by Federal law.

14.5 Compliance With Section 409A. The Plan is divided into two separate
deferred compensation sub-plans, one of which shall be named “Sub-Plan I” and
the other shall be named “Sub-Plan II”. Sub-Plan I shall include only “amounts
deferred” before January 1, 2005 (within the meaning of Section 409A of the
Code) under the Duke Plan, and earnings thereon, and such deferred compensation
shall be subject to the applicable provisions of the Duke Plan as in effect on
October 3, 2004, as modified herein, and as Sub-Plan I is subsequently amended
or otherwise changed, except as would result in such deferred compensation
becoming subject to Code Section 409A. The adoption of the Plan is not intended
to be a “material modification” (within the meaning of Section 409A of the Code)
with respect to amounts governed by Sub-Plan I, and any provision of the Plan
that is considered to be a material modification with respect to such deferred
compensation shall have no force and effect unless and until amended to prevent
such

 

-19-



--------------------------------------------------------------------------------

provision from being considered a material modification (which amendment may be
retroactive). Sub-Plan II shall include only “amounts deferred” after
December 31, 2004, and earnings thereon, and such deferred compensation shall be
subject to the provisions of the Plan as in effect on the Distribution Date, as
subsequently amended or otherwise changed. The Company intends Sub-Plan II to
comply with the provisions of Section 409A of the Code, so as to prevent the
inclusion in gross income of any amounts deferred hereunder in a taxable year
that is prior to the taxable year or years in which such amounts would otherwise
actually be distributed or made available to Participants or Beneficiaries.
Sub-Plan II shall be construed, administered, and governed in a manner that
effects such intent, and no action shall be taken that would be inconsistent
with such intent. Any provisions that would cause any amount deferred or payable
under Sub-Plan II to be includible in the gross income of any Participant or
Beneficiary under Section 409A(a)(1) of the Code shall have no force and effect
unless and until amended to cause such amount to not be so includible (which
amendment may be retroactive to the extent permitted by Section 409A of the
Code). Any reference in this Plan to Section 409A of the Code shall also include
any proposed, temporary or final regulations, or any other guidance, promulgated
with respect to such Section 409A by the U.S. Department of Treasury or the
Internal Revenue Service.

IN WITNESS WHEREOF, this Plan is executed on behalf of the Company this 18th day
of December, 2006.

 

SPECTRA ENERGY CORP By:   /s/ James M. Pruett   James M. Pruett Its:   Group
Vice President, Human Resources

 

-20-